Citation Nr: 0737745	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  00-16 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1991 to 
March 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  

The Board denied the claim on appeal by a November 2004 
decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
Memorandum Decision entered on April 2, 2007, the United 
States Court of Appeals for Veterans Claims (Court) vacated 
the November 2004 Board decision, and remanded the case to 
the Board for readjudication.

A July 2, 2007 letter was sent to the veteran and his 
attorney in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  No 
response was received regarding this letter, although the 
veteran's representative submitted an October 2007 written 
brief presentation in support of the veteran's claim.  


FINDING OF FACT

The competent evidence of record demonstrates that a 
psychiatric disorder, to include paranoid schizophrenia, is 
not related to active service.


CONCLUSION OF LAW

A psychiatric disorder, to include paranoid schizophrenia, 
was not incurred in or aggravated by active military service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
veteran prior to the initial adjudication herein, the veteran 
has not been prejudiced thereby.  The content of the notice 
subsequently provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify, and the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, to respond to VA notices, 
and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, although the veteran was not notified of effective 
dates or the assignment of disability evaluations, there is 
no prejudice to the veteran because the preponderance of the 
evidence is against service connection for a psychiatric 
disorder.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Thus, the Board finds that the content requirements 
of the notice VA is to provide have been met.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, his identified private treatment records, and his VA 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In addition, all necessary VA medical examinations have been 
conducted.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 473.

Generally, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, a psychiatric disorder may be presumed to have been 
incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's service entrance examination was negative for a 
psychiatric disorder, and he denied having any psychiatric 
problems on his medical history questionnaire.  In January 
1993, the veteran was treated for complaints of recurring 
headaches, and was diagnosed with adjustment disorder with 
physical complaints.  Treatment included stress management 
therapy, breathing exercises and relaxation techniques.  A 
computerized tomography (CT) scan of the veteran's head was 
normal, and the veteran's headaches were attributed to 
stress.  The veteran's January 1995 separation examination 
showed no psychiatric diagnosis.  On his medical history 
questionnaire, the veteran denied having any relevant history 
of psychiatric problems but noted that he suffered frequent 
and severe headaches.

In March 1999, the veteran was evaluated by a private 
clinical psychologist.  The Minnesota Multiphasic Personality 
Inventory (MMPI) was administered, and three profiles were 
done.  The highest score on each profile was on the 
schizophrenic scale, and the next highest score on each 
profile was on the paranoia scale.  Another extreme score was 
on the hysteria scale.  The psychologist noted that "[t]here 
is generally a breakdown in one or more of three areas which 
prevent logical, rational thinking and behavior," to include 
the fear of being open with others about thoughts, feelings 
and behavior, distrust and suspiciousness of feedback from 
others, and lack of flexibility to change.  The psychologist 
stated that the veteran had a breakdown in each of these 
three areas, which was "likely what led to his discharge 
from the Navy which he says diagnosed him as schizophrenic 
and discharged him before the end of his full enlistment."  
The psychologist concluded that the veteran's "primary 
picture is that of a person with a schizophrenic process, 
paranoid type."

In June 1999, the veteran applied for, and was subsequently 
granted, Social Security Administration (SSA) disability 
benefits.  He claimed that he was unable to work as a result 
of his schizophrenia, and that his disability began in March 
1999.  A September 1999 report of contact noted that the 
onset of the veteran's symptoms was difficult to determine 
because he had not sought or received treatment.  The report 
further noted the veteran's self-reported history of having 
been discharged from the military due to a diagnosis of 
schizophrenia and conduct disorder.  

In August 1999, the veteran underwent a psychiatric 
evaluation at the request of the SSA in order to make a 
determination on his claim for disability benefits.  The 
examiner noted that the veteran was somewhat paranoid and 
some of his history seemed to be a bit delusional.  The 
report further noted that the veteran stated that he was 
diagnosed as schizophrenic inservice, but that he "refused 
to accept that and asked them to let [him] stay in the Navy 
and they let [him]."  The veteran reported that he was 
discharged 6 months early from his tour of duty, and was 
vague about his symptoms at that time, but stated that he had 
nightmares where he woke up talking loudly and fighting.  The 
report concluded with a diagnosis of probable 
undifferentiated schizophrenia and history of significant 
marijuana abuse, reportedly in remission 15 months.

In March 2000, a VA examination for mental disorders was 
conducted.  The examiner noted that the veteran reportedly 
suffered headaches while inservice and was given a full 
evaluation with CT scan and Magnetic Resonance Imaging (MRI) 
scan of the head.  The examiner further indicated that the 
veteran was examined by a psychologist who considered either 
a possible schizophrenia or antisocial personality, and that 
the veteran was recommended for early discharge.  The report 
concluded with a diagnosis of schizophrenia, paranoid type, 
manifested by ideas of being watched, suspiciousness, 
paranoia, and extreme social isolation.

In October 2001, the veteran underwent a second VA 
examination for mental disorders.  After reviewing the 
veteran's claims file, discussing the veteran's history with 
him, and performing a mental status examination, the VA 
examiner diagnosed "schizophrenia, paranoid type, chronic, 
low-grade intensity which has not required active psychiatric 
intervention or use of medication."  The examiner concluded 
that the veteran's "condition did not get noted until the 
social security evaluation of 1999.  The record from the 
service of 1993 was for a diagnosis of adjustment disorder 
with headaches and no mention of any of the present symptoms.  
Therefore, a causal connection cannot be established."

After reviewing the veteran's claims folder, the Board finds 
that service connection is not warranted for a psychiatric 
disorder, to include paranoid schizophrenia.  While the 
veteran is shown to currently have a psychiatric disorder, 
the competent medical evidence does not indicate that this 
disability was caused or aggravated by his military service, 
or any incident therein.

The March 1999 examination report is of little probative 
value.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001) 
(noting that the Board may appropriately favor the opinion of 
one competent medical authority over another).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings.  Its 
weight may be less if the examiner fails to explain the basis 
for an opinion, or treated the veteran briefly or for 
unrelated conditions.  See Sklar v. Brown, 5 Vet. App. 140 
(1993).  In this case, although the psychologist indicated 
that the veteran's schizophrenic symptoms were "likely what 
led to his discharge from the Navy which he says diagnosed 
him as schizophrenic" he failed to provide any underlying 
basis for this opinion.  There is no indication that he 
reviewed any of the veteran's service medical records, or any 
post service medical records.  Prejean v. West, 13 Vet. App. 
444, 448-49 (2000) (holding that factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  In addition, the report's conclusion is based 
upon a history provided by the veteran and is not supported 
by the evidence of record.  First, the veteran's service 
medical records do not reveal a diagnosis of schizophrenia 
inservice.  Second, the veteran's service medical records do 
not indicate any complaints of or treatment for a fear of 
being open with others, distrust or suspiciousness, or lack 
of flexibility to change; the basis for the psychologist's 
conclusion that a breakdown in each of these three areas is 
likely what led to the veteran's discharge.  Last, there is 
no evidence of file which indicates that the veteran was 
discharged from service for any psychiatric symptom or 
disorder.  In fact, in his separation examination and report 
of medical history, the veteran's psychiatric status was 
normal upon examination, and he denied any relevant history 
of psychiatric problems.  Kowalski v. Nicholson, 19 Vet. App. 
171, 179-80 (2005) (noting that although the Board may not 
reject a medical opinion solely because it is based on facts 
reported by the veteran, it may do so where the facts are 
inaccurate or are unsupported by the other evidence of 
record).

Neither the August 1999 examination report nor the March 2000 
VA examination report provide an opinion as to whether the 
veteran's psychiatric disorder is related to service or any 
incident therein.  In addition, there is no indication that 
either examiner reviewed any of the veteran's service medical 
records, or any post service medical records.  See Prejean, 
13 Vet. App. at 448-49.  Further, although both reports note 
the veteran's self-reported history of having been diagnosed 
with a psychiatric disorder inservice, this history is 
unsupported by the evidence of record.  See Kowalski, 19 Vet. 
App. at 179-80.

The Board finds the opinion submitted in this matter by the 
VA examiner in October 2001 to be far more probative.  Madden 
v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that 
the Board must assess the credibility and probative value of 
the medical evidence in the record).  Upon a review of the 
entire claims file, the October 2001 VA examiner opined that 
the veteran's paranoid schizophrenia was unrelated to active 
service, because the veteran was neither diagnosed with 
schizophrenia inservice, nor did he report any of his present 
symptoms inservice.  The Board accords substantial weight to 
this opinion because it is the only opinion of record based 
on a review of the entire claims file and an examination of 
the veteran, and provides supporting rationale.  Prejean, 13 
Vet. App. at 448-49; Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998) (finding that the failure of the physician to 
provide a basis for an opinion goes to the weight or 
credibility of the evidence); Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993) (holding that the probative value of a 
medical opinion is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion).  

Despite the conflicting medical opinions offered in this 
case, the Board finds the opinion offered by the VA examiner 
in October 2001 to be the most probative herein.  In reaching 
this conclusion, the Board notes that the October 2001 
opinion is the only one clearly based upon a complete review 
of the veteran's claims folder.  This opinion also provides a 
superior recitation of the medical facts, and also gives a 
supporting rationale for the conclusions reached therein.  
While the Board may not ignore a medical opinion, it is not 
error for the Board to favor the opinion of one competent 
medical expert over that of another; rather, it is the 
Board's duty to assess the credibility and probative value of 
evidence, and it may assign greater probative weight to one 
medical opinion than to another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

The Board has also considered the veteran's own assertions.  
The Board finds that such assertions are not competent to 
establish, and are therefore not probative of, a medical 
nexus between the veteran's current psychiatric disorder and 
his service, or to any incident therein, in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

As there is no competent medical evidence of record linking 
the veteran's current psychiatric disorder to service or to 
any incident of service, service connection for a psychiatric 
disorder is not warranted.  

As the preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, to include 
paranoid schizophrenia, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


